Citation Nr: 0730921	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968 with subsequent reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for a left knee condition.

In October 2004 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  At the hearing, the veteran withdrew 
his claim for service connection for asbestos exposure.  In 
December 2005 the veteran's representative submitted a 
statement in lieu of VA Form 646 regarding the issue of 
service connection for an asbestos injury, however, a 
handwritten note on this statement indicates that the claim 
had been withdrawn in October 2004.  Therefore, this issue is 
no longer before the Board. 38 C.F.R. § 20.204 (2007).

In a March 2005 statement the veteran reported that his right 
knee had deteriorated as a result of the stress of supporting 
his weak left knee.  Entitlement to service connection for a 
right knee condition was previously denied in a December 2001 
rating decision.  The veteran did not perfect an appeal of 
the December 2001 denial.  38 C.F.R. § 20.302 (2007).  
Therefore, the request to reopen a claim of entitlement to 
service connection for a right knee condition is again 
referred to the RO for appropriate action.

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  
At the hearing, the veteran withdrew his claim for service 
connection for post-traumatic stress disorder (PTSD).  
Therefore, this issue is no longer before the Board. 38 
C.F.R. § 20.204.

At the May 2006 Travel Board hearing, the veteran also 
testified that his doctor had told him that a foot fracture 
was related to his left knee condition.  The issue of 
entitlement to service connection for a foot condition has 
not been adjudicated, and is again referred to the RO for 
appropriate action.

In a December 2006 decision, the Board remanded this issue 
for further development.


FINDING OF FACT

The veteran's current left knee disability has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  


CONCLUSION OF LAW

The veteran's current left knee disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in March 2003 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the March 2003 VCAA 
letter contained a notation that the veteran should send VA 
any medical reports and military medical records that were in 
his possession.  This statement served to advise the veteran 
to submit any evidence in his possession pertinent to the 
claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the March 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an April 2006 
letter.  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, per the December 2006 remand instructions, the 
veteran underwent a VA examination in February 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

An October 1968 examination noted that the veteran had a scar 
on his left leg.

In a May 2002 statement the veteran reported being hit by a 
100 pound sack of potatoes in July 1967.  He reported falling 
to his knees.  

VA outpatient treatment records dated from November 2001 to 
July 2006 contain no findings referable to a left knee 
disability.  In November 2001 the veteran complained of 
chronic right knee and elbow pain.  He reported being injured 
in 1968 while in the Navy when a 100 pound bag of potatoes 
fell on him.  He stated that he had been fine until the 
1980's.  The veteran made no mention of left knee complaints.

At his October 2004 RO hearing, the veteran testified again 
that he injured his left knee when a sack of potatoes fell on 
him in 1967.

At his May 2006 hearing before the undersigned, the veteran 
testified that he had been taking medications since his 
service for the in-service knee injury.  

In an undated statement, received at the Board in August 
2006, Dr. Vawanhyan from internal medicine at the VAMC 
indicated that he had been asked by the veteran to complete a 
statement so that he might get assistance for payment for 
chronic left knee problems.  Dr. Vawanhyan stated that the 
veteran injured his left knee when a large weight was dropped 
on it in service and that the veteran now had a diagnosis of 
osteoarthritis which was likely due to trauma. 

Per the December 2006 remand, the veteran underwent a VA 
examination in February 2007.  The veteran reported an injury 
to his knees when he was struck by a sack of potatoes.  He 
added that at the time he was drinking quite heavily and the 
pain resolved within a few days and did not start up again 
until the 1980's.

The examiner noted the undated statement of third year 
internal medicine resident, Dr. Vawanayhan, which stated that 
"the veteran had osteoarthritis and it was likely secondary 
to injury while on active duty."  The examiner noted that 
the internal medicine resident did not provide any rationale 
for this opinion and that there was no evidence based on X-
ray reports that the veteran had osteoarthritis of the knee.  

X-rays of both knees were normal without arthritic changes.  
The diagnoses were contusion/laceration of the left knee 
above the patella that resolved without residuals; no 
evidence of arthritis of both knees with subjective 
complaints of severe pain in the left knee; and subjective 
complaints of left knee pain not supported by objective 
evidence.  

The examiner stated that the veteran's current left knee 
condition was not caused by or the result of military 
service.  The examiner explained that if the condition had 
occurred in service, its size and location as well as the 
mechanism of injury as described by the veteran would have 
produced significant impairment of function even if it was on 
a temporary basis.  This would have been noted by others and 
it was unlikely that the veteran would have been able to 
drink enough alcohol to completely anesthetize a significant 
left knee injury.  

The examiner noted that this opinion is also noted by the 
observation that the veteran's left knee examination was 
normal without evidence of instability, ligamentous injury, 
meniscal injury or joint reaction.  The examiner also noted 
that the opinion reporting a relationship between the 
veteran's left knee condition and his service was an opinion 
provided by an internal medicine resident not experienced in 
orthopedic diagnosis or treatment.  The examiner concluded 
that while the internal medicine resident stated that the 
veteran had osteoarthritis, this was simply not true, as the 
veteran did not have osteoarthritis and did not have 
significant pathology in his left or right knee.

Analysis

The initial question is whether the veteran has a current 
left knee disability.  The VA examination documented the 
veteran's pain complaints, but the examiner found no 
underlying disability to support the complaints.  Pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999).

Dr. Vawanhyan did provide a diagnosis, namely osteoarthritis.  
The outpatient treatment records do not show that any testing 
was conducted to confirm this diagnosis and Dr. Vawanayhan 
did not report any such testing.  The Court has held that in 
order for a claimed condition to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Under the rating schedule osteoarthritis is not compensable 
unless shown on X-ray examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  The only reported X-ray 
examination in this case failed to reveal osteoarthritis.  
Dr. Vawanayhan's statement, therefore, does not establish 
that the veteran has a current disability for VA purposes.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Even assuming arguendo that Dr. Vawanayhan's opinion 
constituted evidence of a current disability underlying the 
veteran's complaints of pain, it is of less probative value 
than the opinion of the VA examiner.  As noted, there is no 
indication that Dr. Vawanayhan conducted any testing and he 
provided no rationale for his opinions that the veteran had 
osteoarthritis related to an injury in service.  

The VA examination had none of these deficiencies.  
Additionally, the VA examiner noted that that the opinion 
reporting a relationship between the veteran's left knee 
condition and his service was an opinion provided by an 
internal medicine resident not experienced in orthopedic 
diagnosis or treatment.

The February 2007 VA examiner had the benefit of a review of 
the veteran's service medical records, and provided a more 
detailed opinion than Dr. Vawanhyan.  The February 2007 VA 
examiner also addressed the timing of the veteran's symptoms 
and provided a thorough rationale for his conclusions.  For 
these reasons the Board finds the February 2007 VA examiner's 
opinion to be the most probative.  

The Board also notes that the veteran's testimony regarding 
the cause of his left knee condition.  However, as a lay 
person, he is not competent to diagnose his symptoms as 
stemming from osteoarthritis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board notes that the veteran could potentially be service 
connected on a presumptive basis if he was found to have 
arthritis that was manifested in service or to a compensable 
degree within one year of separation from service and that 
disease were shown currently.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, the most probative 
evidence shows that the veteran does not have arthritis. 

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a left knee condition 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


